ALLOWANCE

Rejoinder
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 10, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-20 are allowed.
	Regarding applicants’ claim 1, the prior art does not teach or suggest a heat sink, comprising, a first active region comprising first pin portions having first links connecting some of the first pin portions, and a second active region comprising second pin portions having second links connecting some of the second pin portions, wherein the first active region has a first ratio of the first pin portions to the first links that is different than a second ratio of the second pin portions to the second links of the second active region.  Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known pin-fin heat sink configurations to conform to applicants’ claimed requirements.
Regarding applicants’ claim 8, an apparatus comprising, at least one layer adapted to couple to a heat source, wherein the at least one layer comprises, a first active region comprising first pin portions having first links connecting some of the first pin portions, a second active region comprising second pin portions having second links connecting some of the second pin portions, wherein the first active region has a first ratio of the first pin portions to the first links that is different than a second ratio of the second pin portions to the second links of the second active region. Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known pin-fin heat sink configurations to conform to applicants’ claimed requirements.
Regarding applicants’ claim 15, the prior art does not teach or suggest a method comprising, bonding a plurality of layers together to form a heat sink, wherein the plurality of layers comprise a first layer comprising, a first plurality of pin portions, a first active region comprising a first subset of first pin portions of the first plurality of pin portions having first links connecting some of the first pin portions, and a second active region comprising a second subset of second pin portions of the first plurality of pin portions having second links connecting some of the second pin portions, wherein the first active region has a first ratio of the first pin portions to the first links that is different than a second ratio of the second pin portions to the second links of the second active region. Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known processes for forming heat sinks to include the claimed steps such as to result in a heat sink meeting the claimed configurational requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/            Primary Examiner, Art Unit 1784